DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Preliminary Amendment filed on 03 April 2020 has been entered; claims 1-15 remain pending.

Claim Objections
Claims 3, 7, 8, 11, and 15 are objected to because of the following informalities: regarding claims 3 and 11, the limitation “attaching a Dimroth condenser to provide reflux protection” could likely be shortened to “attaching a Dimroth condenser”, as the limitations of claim 3 are already further defining the “reflux protection providing” step; regarding claim 7, the Examiner suggests amending the first clause as follows to enhance clarity: “allowing the reaction solution to stand and cool to room temperature”; regarding Claim 8, “dimethylaminoethyl methacrylate” should be recited as “and dimethylaminoethyl methacrylate”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
With respect to claim 1, the limitations which denote the “parts by mass” for each monomer render the claim indefinite, as it is unclear if the parts by mass are with respect to the first or second mixture.  For the purposes of examination, the Examiner will take the latter interpretation in view of the copolymer that is formed and recited in claim 8.
With continued reference to claim 1, the limitations “passing thereof through inert gases to provide reflux protection” render the claim indefinite, as it is unclear to the Examiner what constitutes the active method step. Example 6 of the Specification indicates that nitrogen (“inert gas” is passed into the flask containing the monomers of the first mixture (Paragraph [0030]); therefore, it seems that the limitations of the “reacting” step could be more clearly recited as “passing an inert gas through the first reaction mixture to provide reflux protection, adding 10 to 30 parts by mass of vinyl acetate and 10 to 30 parts by mass of acrylamide to from a second mixture, and heating the second mixture while adding an initiator to initiate a polymerization reaction”.  
With continued reference to claim 1, the limitation “the reaction” lacks antecedent basis in the claim language. The Examiner suggests “a polymerization reaction” to enhance clarity, as discussed above. 
With respect to claims 3 and 11, the limitations “said passing the first mixture through inert gases to provide reflux protection comprises passing the first mixture through nitrogen” and “said passing through nitrogen” should be changed to reflect the fact that it is the inert gas (specifically nitrogen) that is passed through the first mixture, as discussed above, to enhance clarity. 
Regarding claims 4, 5, 12, and 13, the limitation “the reaction” should be changed to “the polymerization reaction” if Applicant accepts the suggestions made for amending claim 1. 

With continued reference to claims 5 and 13, the limitation “the reaction solution” lacks antecedent basis in the claim language.  The Examiner suggests amending the last line of claim 1 as follows: “adding an initiator to form a reaction solution to initiate a polymerization reaction”.
With continued reference to claims 5 and 13, the recited pH value range renders the claim indefinite, as it is not recited as specifically associated with the reaction solution. The Examiner suggests “wherein the polymerization reaction is carried out at a reaction temperature of 50 to 80 °C for a reaction time of 14 to 22 hours, wherein the reaction solution is stirred at a speed of 100 to 300 rpm, and wherein the pH of the reaction solution is kept within a range from 3.0 to 10.0” to enhance clarity. 
With respect to claim 8, the limitations “10-30:10:30:10-30:10-30:10-30” render the claim indefinite, as it is unclear whether the recited mass ratio is for the same order of monomers recited in lines 1-2. The Examiner suggests after line 2 of claim 8, reciting “wherein a mass ratio of vinyl acetate: acrylamide: alkenyl succinic anhydride: vinylbenzyltrimethylammonium chloride : dimethylaminoethyl acrylate is 10-30:10:30:10-30:10-30:10-30” (as consistent with how the mass ratio is recited in claim 9). 
Regarding claims 2, 6, 7, 9, 10, 14, and 15, they are rejected for being dependent on a rejected base claim. 

Allowable Subject Matter
Claims 1-15 are allowed pending resolution of claim objections and rejections under 35 USC 112(b) set forth above, as none of the prior art teaches or suggests the copolymer of claim 8, which is prepared by the method of claim 1 and used in the method of claim 10.

D1 discloses a cationic flocculant and a preparation method therefore, wherein the cationic flocculant is obtained by subjecting 100 parts by weight of acrylamide, 50-500 parts by weight of a cationic monomer, 10-100 parts by weight of a hydrophobic monomer, 1-10 parts by weight of photo-initiator and 5-20 parts by weight of an auxiliary to a polymerization reaction under the action of sunlight, wherein the hydrophobic monomer comprises one of or a combination of several of styrene, acrylonitrile, vinyl acetate, vinyltrimethoxysilane, vinyltriethoxysilane and acrylates, and the cationic monomer comprises one of or a combination of several of an acryloyloxyethylalkyl quaternary ammonium salt and/or an allylalkyl quaternary ammonium salt (see D1 machine translation, Paragraphs [0010-0018]). D1 does not disclose the monomer ingredients of alkenylsuccinic anhydride, vinylbenzyltrimethylammonium chloride and dimethylaminoethyl methacrylate in the multi-copolymer of the present application.
D2 discloses a flocculant and a preparation method therefore, the method comprising subjecting acrylamide, acrylic acid and methacryloyloxyethyldimethylbenzylammonium chloride to a polymerization reaction under the action of an initiator in an inert atmosphere to obtain a flocculant, wherein the initiator is azodiisobutylimidazoline hydrochloride or a mixture of ammonium persulfate and tetramethyl diamine (see D2 machine translation: Paragraphs [0090-0015]). Likewise, D2 also does not disclose the specific comonomer composition of the multi-copolymer of the present application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952. The examiner can normally be reached 9AM-6PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARE M PERRIN/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        19 January 2022